DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Jul 2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: There is no antecedent basis in the specification for the terms “guide portion,” or “positioning member” recited in claims 36 and 38-41. While there appears to be a depiction and description of structure which constitutes these claimed elements, proper antecedent support for these elements in the specification should be provided to avoid confusion.
 Claim Objections
Claim 40 is objected to because of the following informalities: The claim recites “…the circuit board case is fix to the motor…” which should read “…the circuit board case is fixed to the motor…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 40 each recite the limitation "the movement in the axial direction is restricted" in their last lines. There is insufficient antecedent basis for this limitation in the claim. This makes it unclear if a particular movement is necessary to meet the claims. For the purposes of this examination, the above-quoted section will be interpreted as “movement in the axial direction is restricted.”
Claims 40 and 41 recite the limitations "the circuit board case" (claims 40 and 41) and “the guide portion” (claim 41). There is insufficient antecedent basis for these limitations in the claims. This makes it unclear if the circuit board case and guide portion are necessary to meet the claims, and what structure constitutes these limitations. For the purposes of this examination, claims 40 and 41 will be interpreted as depending from claim 36 as this appears to be applicant’s intent and claim 36 provides antecedent basis for these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 13, 15-16, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al (US 2011/0171887, previously cited) in view of Oki et al (US 2006/0258274, previously cited).
Regarding claim 1, Tanimoto teaches an electrically powered tool comprising: a cylindrical integral motor housing (left side of element 21 as viewed in fig 1, housing motor 3; see annotated fig) that accommodates and supports a brushless motor (3) having a rotary shaft (31); a cooling fan (6) that is rotated by the brushless motor; a spindle (41) that is rotated by the brushless motor, a power transmission mechanism (4) configured to transmit a rotational force of the brushless motor to the spindle ([0192]); a handle housing (right side of element 21 as viewed in fig 1) connected to one side of the cylindrical integral motor housing (as shown in fig 1) and having a grip section (outer surface); a gear case (22) which is attached to an other side of the cylindrical integral motor housing in an axial direction and in which the power transmission mechanism is accommodated (fig 1); a drive circuit on which a switching element is mounted (switching elements 87 form drive circuit; [0197]) and which drives the brushless motor, a first circuit board (84) on which the drive circuit is mounted, and a second circuit board (82) on which an operation unit (86) configured to control the switching element ([0196-0197]) is mounted (fig 2), wherein an air flow window (2a) is provided in the handle housing, and when the cooling fan rotates, air is sucked from the air flow window into the handle housing (fig 1; [0207]), wherein the handle housing is divisible ([0190]), wherein the second circuit board is accommodated in the handle housing (fig 1), the cylindrical integral motor housing comprises a bearing holder (unlabeled part of housing holding bearing 32) supporting an end of the rotary shaft (31) at one side of the rotary shaft (at right end as viewed in fig 1) and a first circuit board housing section (in between elements 23 as shown in fig 1) disposed closer to the one side of the integral motor housing than the bearing holder
the first circuit board is supported by the first circuit board housing section of the cylindrical integral motor housing (shown held within this section as detailed in annotated fig below) and is disposed between the second circuit board (82) and the brushless motor (fig 1), and at least a part of the air flow window is disposed between the first circuit board and the second circuit board (fig 1; leftmost window is between boards 84 and 82).
Tanimoto does not teach the handle housing is configured as a separated body from the motor housing and has a diameter increased section with a larger diameter than the grip section (in Tanimoto, the entire handle housing including the grip section has a large diameter). 
Oki teaches an electrically powered tool comprising a handle housing (109) configured as a separate body from the motor housing ([0030]) and having a diameter increased section (109b) that has a larger diameter than a grip section (109a) and is connected to a cylindrical integral motor housing (105; fig 1), the diameter increased section positioned between the grip section and the cylindrical integral motor housing and an air flow window (109e) provided in the diameter increased section (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the handle structure of Oki to the tool of Tanimoto, by including the grip section with a smaller diameter than the diameter increased section, in order to achieve the predictable result of accommodating and supporting the internal components including the second circuit board in the diameter increased section while providing a narrower grip section to ease handling by a user as taught by Oki ([0032]) and suggested by Tanimoto ([0245], [0249]). Additionally, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use configure the handle housing of Tanimoto as a separable body from the motor housing in order to aid in reducing vibrations transmitted to from the motor housing to the handle as taught by Oki ([0045]).
Regarding claims 3 and 4 Tanimoto, as modified, teaches all the limitations of claim 1 as described above. Tanimoto further teaches that the first circuit board extends in a direction substantially perpendicular to a rotation axis of the brushless motor (extends into the page as viewed in fig 1, perpendicularly to central rotational axis); wherein the first circuit board is accommodated in a case (23) having an opening and the opening faces an air intake side (opens to the right as viewed in fig 1, towards air intake at window 2a). 
Regarding claims 13, 15-16, and 35, Tanimoto, as modified, teaches all the limitations of claim 1 as described above. Tanimoto further teaches the first circuit board is accommodated in the cylindrical integral motor housing (see annotated fig 1 below; board 84 is within motor housing formed by elements 21 and 23); wherein the second circuit board is clamped by the handle housing ([0048], [0190]); wherein the first circuit board and the second circuit board are disposed to extend in a direction substantially perpendicular to a rotation axis of the brushless motor (fig 2; rotation axis is central and boards 84, 82 extend perpendicularly therefrom); and wherein the first circuit board is fixed to the cylindrical integral motor housing ([0198]).
Regarding claim 38, Tanimoto, as modified, teaches all the limitations of claim 1 as described above. Tanimoto’s embodiment of figure 1 does not teach the cylindrical integral motor housing is integrally formed without being divisible. However, Tanimoto describes other embodiments in which the motor housing is integrally formed without being divisible (for example figure 15, motor housing 502 is integrally formed without being divisible; [0227]; “integrally molded product”). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the motor housing of Tanimoto without being divisible, as divisibility and lack thereof are interchangeable as disclosed by Tanimoto, the lack of divisibility resulting in a reduction in the number of parts for simpler construction.

    PNG
    media_image1.png
    364
    607
    media_image1.png
    Greyscale

Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto and Oki as applied to claim 1 above, and further in view of Kawakami et al (US 2015/0263592, previously cited).
Regarding claim 18, Tanimoto, as modified, teaches all the elements of claim 1 as described above. Tanimoto further teaches the handle housing accommodates a noise filter circuit (comprising capacitor 81), and the second circuit board is disposed between the first circuit board and the noise filter circuit in a rotating shaft direction (fig 1). Tanimoto does not teach the noise filter circuit mounted on a third circuit board (it is unclear how element 81 is mounted). Kawakami teaches a handle housing accommodating third circuit board (75) on which a noise filter circuit (76) is located (fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a third circuit board to Tanimoto on which the noise filter circuit is located in order to provide a tilted orientation to the filter circuit, which provides space for reducing the risk of electrical shorts as taught by Kawakami ([0059]).
Regarding claims 19-21, Tanimoto, as modified, teaches all the elements of claim 18 as described above. Kawakami further teaches the handle housing has a rim part (at 81) having a larger diameter than the grip section on the side of the grip section opposite to the diameter-increased section (fig 2, rim section accommodating third circuit board 75); wherein the diameter-increased section (Oki fig 1) and the rim part (Kawakami fig 2) gradually increase in diameter away from the grip section; wherein the third circuit board includes a filter element that protrudes from a mounting surface (Kawakami fig 2; 76 protruding from surface of 75), and the third circuit board is inclined with respect to a rotation axis of the motor and is accommodated so that a protrusion direction of the filter element and an extension direction of the grip section cross each other (Kawakami fig 2). 
Regarding claims 22-23, Tanimoto, as modified, teaches all the elements of claim 21 as described above. Tanimoto further teaches a power cord (7) for commercial AC power supply is provided in the rim part (fig 1, at right end of handle housing), a switch (9) configured to turn the brushless motor on and off by an operation thereof ([0190]) is provided in the grip section, and in the rotational axis direction from the rear side, the power cord, the third circuit board, the switch, the first circuit board and the brushless motor are accommodated in this order (fig 1) and electrically connected in this order ([0193], [0195]); and wherein a rectifier circuit (85) configured to rectify power supplied from the power cord is provided ([0195]), and the rectifier circuit is mounted on the first circuit board (fig 2) and is electrically connected between the switch and the switching element ([0190], [0196-0197]).
Claim(s) 36 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al (US 2011/0171887, previously cited) in view of Kawakami et al (US 2015/0263592, previously cited).
Regarding claim 36, Tanimoto teaches an electrically powered tool comprising: a cylindrical integral motor housing (left side of element 21 as viewed in fig 1, housing motor 3) that accommodates and supports a brushless motor (3); a cooling fan (6) that is rotated by the brushless motor; a spindle (41) that is rotated by the brushless motor, a power transmission mechanism (4) configured to transmit a rotational force of the brushless motor to the spindle ([0192]); a handle housing (right side of element 21 as viewed in fig 1) connected to one side of the cylindrical integral motor housing (as shown in fig 1) and in which a grip section is formed (outer surface); a gear case (22) which is attached to an other side of the cylindrical integral motor housing in an axial direction and in which the power transmission mechanism is accommodated (fig 1); a drive circuit on which a switching element is mounted (switching elements 87 form drive circuit; [0197]) and which drives the brushless motor, a circuit board (84) on which the drive circuit is mounted, wherein an air flow window (2a) is provided in the handle housing, and when the cooling fan rotates, air is sucked from the air flow window into the handle housing (fig 1; [0207]), the air cools the drive circuit, and then cools the brushless motor ([0191]; air flows from inlet 2a past drive circuit, then past motor through passage 2e, then through outlet 2b), wherein the cylindrical integral motor housing is provided with a bearing holder (holding bearing 32) for holding a bearing (32) that supports a rotary shaft (31) of the brushless motor, and the cylindrical integral motor housing has a circuit board housing section (space to the right of bearing 32) accommodating at least a part of the circuit board, the circuit board housing section is provided at opposite to the brushless motor with respect to the bearing holder (as shown in fig 1; motor and circuit on opposite sides of the bearing holder), wherein the circuit board is inserted from an opening at the one side of the cylindrical integral motor housing (as shown in fig 1). Tanimoto does not teach a circuit board case having a container shape accommodating the circuit board supported by a guide portion. Kawakami teaches an electrically powered tool including a circuit board case (78) which as a container shape (fig 2; shape contains circuit board on bottom and sides), accommodating a circuit board (75), wherein the circuit board case is supported by a guide portion (lower element 79) which is provided on a circuit board housing section and extends along a direction of a rotary shaft (fig 1; generally extending horizontally). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a circuit board case and guide portion to the circuit board and circuit board housing section of Tanimoto, as such a case and mounting is effective for reducing the possibility of short circuits and increasing cooling for the circuit as taught by Kawakami ([0065], [0071]). 
Regarding claim 40, Tanimoto, as modified, teaches all the limitations of claim 36 as described above. Tanimoto further teaches the circuit board is fixed to the cylindrical integral motor housing so that movement in the axial direction is restricted ([0198]; “fixed to” the motor housing). Tanimoto does not teach a positioning member for fixing the circuit board. Kawakami further teaches the circuit board case is fixed to the housing by a positioning member (upper element 79) attaching to the housing so that movement in the axial direction is restricted ([0059]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a positioning member attaching to the motor housing of Tanimoto in order to achieve the predictable result of firmly retaining the circuit in the desired location as taught by Kawakami ([0059]).
Regarding claim 41, Tanimoto, as modified by Kawakami, teaches all the limitations of claim 36 as described above. Kawakami further teaches the guide portion (lower element 79) contacts the circuit board case so that the circuit board case does not rotate about the axial direction (fig 2; [0059]). 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto and Kawakami as applied to claim 36 above, and further in view of Oki et al (US 2006/0258274, previously cited).
Regarding claim 37, Tanimoto, as modified teaches all the elements of claim 36 as described above. Tanimoto further teaches the handle housing is divisible ([0190]). Tanimoto does not teach the handle housing has a diameter increased section with a larger diameter than the grip section (in Tanimoto, the entire handle housing including the grip section has a large diameter). Oki teaches an electrically powered tool comprising a handle housing (109) having a diameter increased section (109b) that has a larger diameter than a grip section (109a) and is connected to a cylindrical integral motor housing (105; fig 1), the diameter increased section positioned between the grip section and the cylindrical integral motor housing and an air flow window (109e) provided in the diameter increased section (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the handle structure of Oki to the tool of Tanimoto, by including the grip section with a smaller diameter than the diameter increased section, in order to achieve the predictable result of accommodating the internal components in the diameter increased section while providing a narrower grip section to ease handling by a user as taught by Oki ([0032]) and suggested by Tanimoto ([0245], [0249]). 
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto and Oki as applied to claim 1 above, and further in view of Kawakami et al (US 2015/0263592, previously cited).
Regarding claim 39, Tanimoto, as modified, teaches all the limitations of claim 1 as described above. Tanimoto further teaches the circuit board fixed to the cylindrical integral motor housing so that movement in the axial direction is restricted ([0198]; “fixed to” the motor housing). Tanimoto does not teach a positioning member for fixing the circuit board. Kawakami teaches an electrically powered tool including a positioning member (fig 2; element 79) attaching to a housing to fix a circuit board (75) so that movement in the axial direction is restricted (fig 2; [0059]; positioning member surrounds edges of circuit board such that axial movement would not occur). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a positioning member attaching to the motor housing of Tanimoto in order to achieve the predictable result of firmly retaining the circuit in the desired location as taught by Kawakami ([0059]). 
Response to Arguments
Applicant's arguments filed 28 Jul 2022 have been fully considered but they are not persuasive. Regarding claim 36, applicant argues that Tanimoto does not teach the circuit board case of claim 36. However, the newly relied upon Kawakami reference is cited to teach this new limitation as detailed in the rejection above. 
Regarding claim 1, applicant argues that Tanimoto does not teach the handle housing being a separated body from the motor housing, and thus does not teach the first circuit board in the motor housing and the second circuit board in the handle housing. However, these limitations are rendered obvious by the combination of Tanimoto and Oki. Tanimoto teaches a first circuit board in the motor housing and the second circuit board in the handle housing as described in the rejection above (see annotated drawing). Oki teaches the handle housing being separable from the motor housing. When separability of the handle and motor housing (taught by Oki) is provided to the motor and handle housing of Tanimoto, this results in the first and second circuit boards being in the respective separate housings, contrary to applicant’s arguments. An annotated figure of Tanimoto is provided above to aid in visualization. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6540545 is cited to provide another example of a similar circuit mounting structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723